IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
DALE R. PATE,

             Appellant,

 v.                                                Case No. 5D16-1405

BRANDY L. PATE,

             Appellee.

________________________________/

Opinion filed July 14, 2017

Appeal from the Circuit Court
for Volusia County,
Karen Adams Foxman, Judge.

Dale R. Pate, Graceville, pro se.

No Appearance for Appellee.


PER CURIAM.

      AFFIRMED without prejudice to Appellant seeking relief pursuant to his sixth

motion for contempt.



COHEN, C.J., PALMER and ORFINGER, JJ., concur.